DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.
 	Claims 11 and 19-20 are cancelled, claims 1-10 and 12-18 are pending, and claims 12-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 reciting “a composite of an aggregate material bonded by a silicate” does not further limit claim 1 reciting “a composite of sand and sodium metasilicate.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. (3,626,149) with machine English translation in view of Abdullah et al. (2011/0290153).
Rauch et al. (Figures 1-3) disclose a thermal storage system 1, comprising 
A. 	one or more fluid-transport vias 10 suitable for carrying a heat transfer fluid therein, 
B. 	a layer of compressed expanded graphite 11 (paragraph 38) disposed on a bonded aggregate material 2 , and
C. 	the one or more fluid-transport vias 10 disposed in thermal coupling with at least one of the bonded aggregate material 2 and the layer of compressed expanded graphite 11;
but does not disclose the bonded aggregate material 2 comprising a composite of sand and sodium metasilicate
	Abdullah et al. discloses a bonded aggregate composition (i.e. concrete in operation 104) comprising:
a composite of aggregate material (paragraph 39) bonded by a silicate (in operation 104) for the purpose of reducing porosity of the bonded aggregate composition (paragraph 31).
(paragraphs 31 and 39) discloses the bonded aggregate material comprises a composite of sand and sodium metasilicate.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Rauch et al. the bonded aggregate material comprising a composite of aggregate material bonded by a silicate for the purpose of reducing porosity of the bonded aggregate composition as recognized by Abdullah et al..  Note any porosity occupied by air acts as an insulator that hinders thermal conduction.
Regarding claim 2, the claim recites inherent properties of compressed expanded graphite.  
Regarding claim 3, as applied to claim 1 above, which is narrower in scope, the claim limitations are met.  
Regarding claim 4, the recitation of “hardened by exposure to carbon dioxide gas” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 5, Figure 1 of A discloses the one or more fluid-transport vias 10 are disposed adjacent to and in thermal coupling with the layer of compressed expanded graphite 11, and the layer of compressed expanded graphite 11 is disposed adjacent to and in thermal coupling with a layer of the bonded aggregate material 2.  
Regarding claim 7, the layer of the aggregate material 2 of A is read as being “compacted,” since it is well known that concrete contains voids when poured and compacting sets the concrete and pushes the water to the top to provide a more crack resistant surface.
Regarding claim 10, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. (3,626,149) in view of Abdullah et al. (2011/0290153) as applied to claims 1-5, 7 and 10 above, and further in view of Dobson (4,257,481).
The combined teachings of Rauch et al. and Abdullah et al. lacks the one fluid-transport via 10 comprising stainless steel.
	Dobson (Figures 1-2) discloses a thermal storage system, comprising
A. 	one or more fluid-transport vias 5 suitable for carrying a heat transfer fluid therein,
B. 	a layer of compressed expanded graphite disposed on a bonded aggregate material 1, 2, 4 (concrete), and 
C. 	the one fluid-transport vias 5 being disposed in thermal coupling with the bonded aggregate material 1, 2, 4;
wherein the one fluid-transport via 5 is comprises stainless steel (column 3, lines 6-10) for the purpose of achieving a desired heat transfer and/or fluid compatibility.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Rauch et al. and Abdullah et al. one or more fluid-transport vias comprising stainless steel for the purpose of achieving a desired heat transfer and/or fluid compatibility as recognized by Dobson.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (3,626,149) in view of Dobson (4,257,481).” on page 6.  Claim 8-9 should have been listed.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejections in view of Carney et al. (3,626,149) and Bruning (DE 10 341 299) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763